                Case 18-10601-MFW                Doc 2707        Filed 02/12/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

THE WEINSTEIN COMPANY HOLDINGS                                   Case No. 18-10601 (MFW)
LLC, et al.,
                                                                 (Jointly Administered)
                                            Debtors.1

              NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL

         PLEASE TAKE NOTICE that Skagit Law Group, PLLC hereby withdraw its appearance

as counsel to Portfolio Funding Company LLC I (“PFC”) in the above-captioned chapter 11 cases

(the “Chapter 11 Cases”) and Hogan Lovells US LLP hereby enters its appearance as counsel to

PFC.




                                [Remainder of Page Intentionally Left Blank]




1
          The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.


IMPAC 6534881v.3
               Case 18-10601-MFW    Doc 2707    Filed 02/12/20    Page 2 of 2




Dated: February 12, 2020                        Respectfully submitted,
       Wilmington, Delaware
                                                 /s/ Aaron H. Stulman
                                                 Christopher M. Samis, Esq. (No. 4909)
                                                 L. Katherine Good, Esq. (No. 5101)
                                                 Aaron H. Stulman, Esq. (No. 5807)
                                                 POTTER ANDERSON & CORROON LLP
                                                 1313 North Market Street, 6th Floor
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 984-6000
                                                 Facsimile: (302) 658-1192
                                                 Email:      csamis@potteranderson.com
                                                             kgood@potteranderson.com
                                                             astulman@potteranderson.com

                                                 -and-

 /s/ Craig E. Cammock                            /s/ Edward McNeilly
 Craig E. Cammock, Esq.                          David P. Simonds, Esq.
 SKAGIT LAW GROUP, PLLC                          Edward McNeilly, Esq.
 227 Freeway Drive, Suite B                      HOGAN LOVELLS US LLP
 Mount Vernon, Washington 98273                  1999 Avenue of the Stars, Suite 1400
 Telephone: (360) 336-1000                       Los Angeles, California 90067
 Facsimile: (360) 336-6690                       Telephone: (310) 785-4600
 Email:       craig@skagitlaw.com                Facsimile: (310) 785-4601
                                                 Email:     david.simonds@hoganlovells.com
                                                             edward.mcneilly@hoganlovells.com

 Withdrawing Counsel to Portfolio Funding        -and-
 Company LLC I
                                                 /s/ Brian T. Carney
                                                 Brian T. Carney, Esq.
                                                 AKIN GUMP STRAUSS HAUER & FELD LLP
                                                 1999 Avenue of the Stars, Suite 600
                                                 Los Angeles, California 90067
                                                 Telephone: (310) 229-1000
                                                 Facsimile: (310) 229-1001
                                                 Email:       bcarney@akingump.com

                                                 Co-Counsel to Portfolio Funding Company LLC I




                                            2
IMPAC 6534881v.3
